Citation Nr: 0003029	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to July 22, 1996, for 
a grant of service connection for nerve damage in the left 
leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for nerve involvement of the left leg and assigned a 20 
percent rating, effective from October 28, 1996.  In 
September 1997, the veteran entered a notice of disagreement 
with the effective date assigned.  In a September 1998 rating 
decision during the appeal, an effective date of July 22, 
1996, was assigned.  

The veteran did not enter a notice of disagreement with the 
20 percent rating assigned by the June 1997 rating decision 
for his service-connected nerve involvement of the left leg.  
Therefore, the issue of the initial assignment of a rating 
for nerve involvement of the left leg is not currently on 
appeal before the Board.  

Although not clear, certain communications from the veteran 
suggest that he may be attempting to raise a claim of clear 
and unmistakable error in prior RO decisions.  A claim of 
clear and unmistakable error in a prior rating decision 
requires specific allegations of error of law or fact in 
specified rating actions.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The veteran's representative, in a VA Form 646 
dated in April 1999, asserted that the veteran's left leg 
numbness was present in 1986, that VA was negligent in 
failing to provide an examination, and he requested an 
earlier effective date to 1986.  (A May 1986 rating decision 
had denied an increased rating for the veteran's service-
connected residuals of a gunshot wound of the left leg).  In 
a brief on appeal dated in October 1999, the representative 
asserted his belief "that an error was committed in the 
veteran's 1986 Rating Decision when he was not service 
connected for his numbness/sensory deficit in his left lower 
leg," but was only service connected for his gunshot wound.  
The matter of clear and unmistakable error in prior RO 
decisions is referred to the RO for clarification and any 
necessary action.  


FINDINGS OF FACT

1.  As reflected by treatment records dated July 22, 1996, 
which show that the veteran was treated by VA for complaints 
of left leg pain and discomfort, assessed as neuritis of the 
left leg, entitlement to service connection for nerve damage 
in the left leg arose on July 22, 1996.  

2.  On October 28, 1996, the veteran filed an informal claim 
for service connection for nerve damage to the left leg.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 22, 1996, 
for a grant of service connection for nerve damage in the 
left leg have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been established for residuals of a 
gunshot wound to the left leg, effective from 1948.  In a 
statement received on October 28, 1996, the veteran requested 
increased compensation for this service-connected disability, 
claiming that he was experiencing a great deal of left leg 
pain.  The RO apparently accepted this statement (which was 
asserting increased compensation for the service-connected 
gunshot wound residuals) as an informal claim for service 
connection for a separate disability of nerve involvement of 
the left leg.  The June 1997 rating decision on appeal 
granted service connection for the disability of nerve 
involvement of the left leg, and assigned a 20 percent 
rating, effective from October 28, 1996, the date the 
veteran's statement (informal claim) was received.  In 
September 1997, the veteran entered a notice of disagreement 
with the effective date assigned.  

Under 38 C.F.R. § 3.155(a) (1999), an informal claim may in 
some circumstances be considered the date of a claim.  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or others acting on his 
behalf.  Such an informal claim must identify the benefit 
sought.  As the October 28, 1996, submission identified the 
additional and separate left leg disability, and expressed a 
desire for compensation for the same, the Board finds that 
the veteran's statement, received on October 28, 1996, was 
sufficient to constitute an informal claim for service 
connection for nerve involvement (or nerve damage) of the 
left leg.  

A September 1998 rating decision assigned an effective date 
of July 22, 1996, the first date that VA outpatient treatment 
records from the Grand Island VA Medical Center reflect that 
the veteran was treated for complaints of left leg pain and 
discomfort, diagnosed as neuritis of the left leg.  The RO 
incorrectly granted an effective date from July 22, 1996, 
however, although such error was to the veteran's benefit.  
See OPM v. Richmond, 496 U.S. 414, 416 (1990) ("payments of 
money from the Federal Treasury are limited to those 
authorized by statute").  Even after the erroneous 
assignment of July 22, 1996, for the grant of service 
connection, the veteran continued to express disagreement 
with the effective date awarded him for service connection 
for nerve damage to the left leg.  

Notwithstanding the September 1998 rating decision during the 
appeal, the July 22, 1996, VA treatment records could not 
serve as an informal claim for service connection for nerve 
damage of the left leg, as they did not express "an intent 
to apply for one or more benefits under the laws administered 
by [VA]."  38 C.F.R. § 3.155(a).  The provisions of 38 
C.F.R. § 3.157(a) (1999) specifically provide that the 
effective date of compensation benefits will be the date of 
receipt of a claim or the date when entitlement arose, 
whichever is later.  The provisions of 38 C.F.R. § 3.157(b), 
by their own terms, apply only if a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Neither 
of these events occurred in this case prior to October 28, 
1996.  Therefore, the date of the veteran's "claim" for 
service connection for nerve damage of the left leg was 
October 28, 1996, and not July 22, 1996.  

The October 28, 1996, claim by the veteran was an "original 
claim" for compensation, and not a claim for increased 
rating or claim to reopen.  Therefore, the regulations 
pertaining to effective date on any basis other than an 
original claim for compensation (for either direct or 
secondary service connection) are inapplicable.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400. 

The Board notes the veteran's contentions as to why he 
believes he is entitled to an earlier effective date for the 
grant of service connection for nerve damage in the left leg, 
including his personal hearing testimony.  He contends that 
his symptomatology began in service, either at the time he 
was injured (service-connected gunshot wound), or during 
surgical procedures in a military hospital, and has continued 
since then, and that doctors were negligent in examining him, 
failing to enter an earlier diagnosis of the nerve disability 
of the left leg.  

Notwithstanding these contentions, there is no basis upon 
which an earlier effective date may be granted in this case.  
The governing statute and regulations provide in pertinent 
part that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim for compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  
As the veteran did not file a claim for service connection 
for nerve damage to the left leg within one year of service, 
the effective date provision pertaining to claims for 
disability compensation received within a year after 
separation from service is not applicable in this case.  See 
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(a), 
(b)(2)(i).  

Based on the veteran's October 28, 1996, request, which was 
accepted as a claim for service connection for nerve damage 
to the left leg, service connection for nerve damage to the 
left leg was established.  Under 38 C.F.R. § 3.400, the 
earliest date for which entitlement to secondary service 
connection for nerve damage to the left leg could be granted, 
and under 38 C.F.R. § 3.400(b)(2)(i), the earliest date for 
which entitlement to direct service connection for nerve 
damage to the left leg could be granted, is the date of 
receipt of the veteran's informal claim for service 
connection, that is October 28, 1996.  The veteran asserts 
that entitlement arose earlier and, indeed, the July 22, 
1996, VA treatment records reflect that entitlement arose as 
of July 22, 1996.  However, the statute and regulations 
clearly provide that the effective date of an evaluation and 
award of compensation based on an original claim for 
disability compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the date of 
receipt of the veteran's claim on October 28, 1996, is later 
than the date entitlement arose on July 22, 1996, the Board 
finds that an effective date prior to July 22, 1996, for the 
veteran's claim for service connection is not warranted.  
Where, as in this case, there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Luallen v. Brown, 8 
Vet. App. 92 (1995).  

The Board notes the veteran's and his representative's 
assertions pertaining to two medical nexus opinions dated in 
May 1997 and November 1998.  Both of these were dated and 
received subsequent to July 22, 1996 (and October 28, 1996).  
While they were pertinent in establishing service connection 
for the veteran's left leg nerve disability, they are not 
pertinent to the issue on appeal, that of an earlier 
effective date for the grant of service connection.  
Likewise, the veteran's representative's request for an 
independent medical opinion is misplaced, as any such opinion 
rendered in the future, regardless of its content, would be 
newly created evidence, and could not serve as a "claim" 
prior to July 22, 1996, or even prior to October 28, 1996.  


ORDER

An effective date earlier than July 22, 1996, for a grant of 
service connection for nerve damage in the left leg is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

